Citation Nr: 0025688	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-37 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a chronic skin 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.   

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for a 
chronic skin condition will be discussed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  By a rating action dated in October 1997, the RO granted 
service connection for PTSD and a 10 percent evaluation was 
assigned.  In a separate rating action dated in August 1998, 
the RO increased the evaluation from 10 to 30 percent 
disabling for the service-connected PTSD.

2.  A Notice of Disagreement (NOD) with the RO's October 1997 
or August 1998 rating action, with respect to the disability 
evaluation assigned for the appellant's service-connected 
PTSD, has not been filed.


CONCLUSION OF LAW

The October 1997 rating decision granting service connection 
for PTSD fully resolved that administrative claim on appeal, 
and thus there is no appeal pending before the Board of 
Veterans' Appeals.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.202 (1999); Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in an August 1994 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for PTSD.  The Board observes that in August 1995, 
the appellant filed an NOD, and a Statement of the Case (SOC) 
was issued in September 1995.  In November 1995, the 
appellant filed his Substantive Appeal (VA Form 9).  However, 
the Board notes that in an October 1997 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for PTSD.  At that time, the RO assigned a 10 
percent disabling rating under Diagnostic Code 9411 for the 
appellant's PTSD.  Thereafter, neither an NOD nor a 
Substantive Appeal was filed as to the rating.  The Board 
further observes that in an August 1998 rating action, the RO 
increased the appellant's rating from 10 percent to 30 
percent disabling for his service-connected PTSD. 

In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), a 
recent decision by the United States Court of Appeals for the 
Federal Circuit, the Federal Circuit held that, for purposes 
of initiating appellate review, an NOD applies only to the 
element of the claim currently being decided, such as 
service-connectedness, and necessarily cannot apply to "the 
logically down-stream element of compensation level" if the 
service connection claim is subsequently granted either by 
the Board or on remand from the Board by the RO.  See also 
Holland v. Gober, 10 Vet. App. 433 (1997).  Formerly, under 
West v. Brown, 7 Vet. App. 329 (1995) (en banc), an appeal of 
a service connection claim included all benefits potentially 
available that stem from the essential elements of the claim.  
In a nutshell, Grantham overrules West v. Brown.  

The Board has jurisdiction to review appeals and render final 
decisions.  38 U.S.C.A. § 7104 (West 1991).  An application 
for review on appeal shall not be entertained unless it is in 
conformity with the provisions of 38 U.S.C.A. § 7101 et seq.  
An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.  A Substantive Appeal consists of 
a properly completed VA Form 9, "Appeal to Board of Veterans 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.

As previously stated, in an October 1997 rating action, the 
RO granted the appellant's claim of entitlement to service 
connection for PTSD.  That decision represents a full grant 
of the benefit sought.  Holland v. Gober, supra; see also 
Grantham, supra.  Pursuant to the law and regulations cited 
above, in order for the Board to have jurisdiction of the 
claim, this appellant is required to submit (1) a separate, 
specific Notice of Disagreement with the evaluation assigned, 
and (2) after a Statement of the Case has been issued by the 
RO, an appeal to the Board.  It appears that the appellant 
has not perfected an appeal as to the issue of an increased 
disability rating for PTSD, since neither an NOD nor a formal 
appeal has been filed.  Accordingly, since no timely NOD has 
been filed by the appellant with regard to the original 
disability rating assigned by the RO in the October 1997 
rating action, the Board concludes that there is no appeal 
pending before it.  See Grantham, supra; Barrera v. Gober, 
122 F.3d 1930, 1032 (Fed.Cir. 1997).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996) (It is a well- 
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated).  Accordingly, this appeal is 
dismissed.





ORDER

Entitlement to service connection for PTSD having been 
granted, and a notice of disagreement with regard to the 
disability rating assigned for the service-connected PTSD 
having not been filed, the appeal is dismissed.


REMAND

The Board notes that in an August 1994 rating action, the RO 
denied the appellant's claims for entitlement to service 
connection for bilateral hearing loss and entitlement to 
service connection for a chronic skin condition.  The 
appellant subsequently filed a timely appeal.  However, the 
Board observes that in an August 1998 rating action, the RO 
stated that a decision regarding the above claims was 
deferred pending a medical opinion as to the etiology of the 
appellant's hearing loss from the VA Medical Center (VAMC) in 
San Francisco.  At that time, the RO further advised the 
appellant to submit medical evidence linking the claimed 
conditions to his active military service.  The Board notes 
that the evidence of record is negative for any medical 
opinion from the San Francisco VAMC. 

In light of the above, it is the Board's determination that 
the August 1998 rating action is a deferred rating indicating 
that additional development by the RO is warranted prior to 
any appellate action on such claims.  As a result, the 
appellant's claims for service connection for bilateral 
hearing loss and a chronic skin condition are neither fully 
developed nor ripe for review.  See, e.g., Perry v. West, 12 
Vet. App. 365, 368-369 (1999); Meeks v. Brown, 5 Vet. App. 
284, 287 (1993) (holding that finality does not attach to a 
rating decision that has not been fully developed and 
adjudicated by the RO).

The Board further notes that inasmuch as the VA is on notice 
of the existence of additional VA records, these records 
should be obtained prior to any further appellate review of 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  As additional action by the RO may be 
helpful in either obtaining such putative records, or 
documented information that the medical records cannot be 
obtained, the Board determines that further development in 
this regard is warranted.

That notwithstanding, the VA has an obligation under 38 
U.S.C.A. § 5103(a) (West 1991) to advise the appellant of the 
evidence necessary to complete his application for VA 
benefits based on service connection for bilateral hearing 
loss and service connection for a chronic skin condition.  
See Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In this 
case, the appellant is hereby notified that preliminary 
review indicates that the "evidence necessary to the 
complete application" for the above-mention claims is 
competent medical evidence of a nexus between his bilateral 
hearing loss and his period of active duty service, and 
competent medical evidence of a nexus between his current 
skin condition and his period of active duty service.

Once the development is completed, to the extent possible, 
the record must again be reviewed to determine whether the 
appellant's claims are ultimately well grounded.  
Accordingly, the appellant is advised that, unless the 
development directed herein coincidentally provides evidence 
on the theories of entitlement to service connection for 
bilateral hearing loss and/ or entitlement to service 
connection for a chronic skin condition, which would render 
such claims plausible, he still remains under an obligation 
to provide such evidence.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for 
bilateral hearing loss and/or a chronic 
skin condition.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include the 
report of the medical opinion from the 
San Francisco VAMC, regarding the 
etiology of the appellant's bilateral 
hearing loss.  If the medical opinion 
report from the San Francisco VAMC is 
unavailable, the RO should document such 
findings in the case file.

Copies of medical/treatment records from 
all sources identified and not currently 
of record should then be requested and 
associated with the claims folder.  If 
the search for any of the records 
identified has negative results, 
documentation from that health care 
provider to that effect should be placed 
in the claims folder. 

2.  With the additional information 
procured pursuant to paragraph number 1, 
the RO should make a specific 
determination, based upon the complete 
record, with respect to whether or not 
the appellant has presented well grounded 
claims for service connection for 
bilateral hearing loss and/ or for a skin 
condition.  Based on this determination, 
and if appropriate, the RO should 
accomplish any further indicated 
development.


If the benefits sought on appeal are not granted, the 
appellant and his representative should be afforded a 
Supplemental Statement of the Case, the applicable law, and a 
full explanation of the actions taken on his claims.  The 
appellant should be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 



